The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 25 February 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1 / 17 / 20, the claim recites a method / product / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 17 / 20, in part, recites 
 “… performing …. a plurality of boosting iterations, wherein: at each boosting iteration of the plurality of boosting iterations, a base learner is selected at random from a set of base learners, according to a sampling probability distribution of the set of base learners, and trained according to a training dataset; …. and constructing …. an ensemble model based on base learners selected and trained during the plurality of boosting iterations” (mental process), and “…. the sampling probability distribution is altered: (i) after selecting a first base learner at a first boosting iteration of the plurality of boosting iterations and (ii) prior to selecting a second base learner at a final boosting iteration of the plurality of boosting iterations …” (mathematical concept).

The limitation  “… performing …. a plurality of boosting iterations, wherein: at each boosting iteration of the plurality of boosting iterations, a base learner is selected at random from a set of base learners, according to a sampling probability distribution of the set of base learners, and trained according to a training dataset; …. and constructing …. an ensemble model based on base learners selected and trained during the plurality of boosting iterations” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “performing”, “constructing”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human statistical data model builder could assemble predictor by combining prediction models iteratively based on certain probability distribution reflecting the sample space), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “the sampling probability distribution is altered: (i) after selecting a first base learner at a first boosting iteration of the plurality of boosting iterations and (ii) prior to selecting a second base learner at a final boosting iteration of the plurality of boosting iterations”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting generic computing components, the steps of altering probability distribution, based on their broadest reasonable interpretation, describe mathematical relationships and computing algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of using generic computer elements (like processors, computer system, processor coupled to memory / executing program stored in a non-transitory computer readable medium), which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
 (Dependent claims) 
Claims 2-16 / 18-19 are dependent on claim 1 / 17 and include all the limitations of claim 1 / 17. Therefore, claims 2-16 / 19 recite the same abstract ideas. 
With regards to claims 2, the claim recites further limitations “performing … at least three boosting iterations”, which as drafted, covers performance of the limitation in the mind but for the recitation of generic computer components, and “the sampling probability distribution is altered at least twice: (i) after selecting the first base learner at the first boosting iteration of the plurality of boosting iterations and (ii) prior to selecting the second base learner at the final boosting iteration of the plurality of boosting iterations”, which as drafted,  is a process that, under its broadest reasonable interpretation, covers mathematical relationship and/or calculation algorithm but for the recitation of generic computer components, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 2-10, the claim recites further limitation of mathematical relation or calculation algorithm, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims are not patent eligible.
With regards to claims 11-15, the claim recites additional limitations on the models used for building predictors, which is a mental process.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.
With regards to claims 16, the claim recites further limitation “running …. the constructed ensemble model based on a new dataset”, which is further limitation on data used for building data model, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-6, 8-9, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al., “An Efficient Boosting Algorithm for Combining Preferences”, Journal of Machine Learning Research 4 (2003) 933-969 [hereafter Freund] in view of Ironside et al., US-PGPUB NO.20190213685A1 [hereafter Ironside].

With regards to claim 1, Freund teaches 
“A computer-implemented method for constructing an ensemble model from a set of base learners, the method comprising: performing …. a plurality of boosting iterations, wherein: at each boosting iteration of the plurality of boosting iterations, a base learner is selected at random from a set of base learners, according to a sampling probability distribution of the set of base learners, and trained according to a training dataset; and the sampling probability distribution is altered: (i) after selecting a first base learner at a first boosting iteration of the plurality of boosting iterations and (ii) prior to selecting a second base learner at a final boosting iteration of the plurality of boosting iterations (Freund, Figure 1, Figure 2,

    PNG
    media_image1.png
    363
    792
    media_image1.png
    Greyscale

); and constructing, by one or more processors, an ensemble model based on base learners selected and trained during the plurality of boosting iterations  (Freund, Figure 3,

    PNG
    media_image2.png
    616
    779
    media_image2.png
    Greyscale

)”.
Freund does not explicitly detail “performing,  by one or more processors”.
However Ironside teaches “performing,  by one or more processors (Ironside, FIG., [0014], ‘In embodiments, the apparatus comprises at least one process and at least one non-transitory computer readable medium storing instructions ….’,

    PNG
    media_image3.png
    550
    709
    media_image3.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Lee and Allen before him or her, to modify the AdaBoost ensemble learner building process of Freund to include computing processors as shown in Ironside.   
The motivation for doing so would have been for generating machine learning structures (Ironside, Abstract). 

With regards to claim 3, Freund in view of Ironside teaches 
“The method of claim 2, wherein: the sampling probability distribution is altered prior to selecting a respective base learner for each boosting iteration of the plurality of boosting iterations, excluding the first boosting iteration (Freund, Figure 1, 

    PNG
    media_image4.png
    67
    323
    media_image4.png
    Greyscale

)”.

With regards to claim 5, Freund in view of Ironside teaches 
“The method of claim 1, wherein: the sampling probability distribution is altered according to a predetermined sequence (Freund, Figure 1,

    PNG
    media_image5.png
    69
    618
    media_image5.png
    Greyscale

).”

With regards to claim 6, Freund in view of Ironside teaches 
“The method of claim 1, wherein: the sampling probability distribution is altered according to feedback collected at one or more previous boosting iterations of the plurality of boosting iterations (Freund, Figure 1,

    PNG
    media_image6.png
    370
    811
    media_image6.png
    Greyscale

).”

With regards to claim 8, Freund in view of Ironside teaches 
“The method of claim 7, wherein: the sampling probability distribution is altered by constructing a second sampling probability distribution according to the values of cumulative decrease, so as for the second sampling probability distribution to be an increasing function of the values of cumulative decreases (Freund, Figure 1.

    PNG
    media_image5.png
    69
    618
    media_image5.png
    Greyscale

3. A Boosting Algorithm for the Ranking Task, ‘this rule decrease the weight Dt(x0,x1) if ht gives a correct ranking …’)”.

With regards to claim 9, Freund in view of Ironside teaches 
“The method of claim 8, wherein: the second sampling probability distribution is constructed so as to be proportional to the values of cumulative decreases (Freund, Figure 1.

    PNG
    media_image5.png
    69
    618
    media_image5.png
    Greyscale

3. A Boosting Algorithm for the Ranking Task, ‘this rule decrease the weight Dt(x0,x1) if ht gives a correct ranking …’).”

Claims 17, 19-20 are substantially similar to claims 1, 3, 5-6, 8-9. The arguments as given above for claims 1, 3, 5-6, 8-9are applied, mutatis mutandis, to claims 17, 19-20, therefore the rejection of claims 1, 3, 5-6, 8-9 are applied accordingly.

The combined teaching described above will be referred as Freund + Ironside hereafter.

Claims 2, 4, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al., “An Efficient Boosting Algorithm for Combining Preferences”, Journal of Machine Learning Research 4 (2003) 933-969 [hereafter Freund] in view of Ironside et al., US-PGPUB NO.20190213685A1 [hereafter Ironside] and Lu et al., “Randomized Gradient Boosting Machine”, arXiv:1810.10158v2 [cs.LG] 28 Oct 2018 [hereafter Lu].

With regards to claim 2, Freund + Ironside teaches 
“The method of claim 1”
Freund + Ironside does not explicitly detail “wherein: performing the plurality of boosting iterations comprises performing, by one or more processors, at least three boosting iterations; and the sampling probability distribution is altered at least twice: (i) after selecting the first base learner at the first boosting iteration of the plurality of boosting iterations and (ii) prior to selecting the second base learner at the final boosting iteration of the plurality of boosting iterations”.
However Lu teaches “wherein: performing the plurality of boosting iterations comprises performing, by one or more processors, at least three boosting iterations; and the sampling probability distribution is altered at least twice: (i) after selecting the first base learner at the first boosting iteration of the plurality of boosting iterations and (ii) prior to selecting the second base learner at the final boosting iteration of the plurality of boosting iterations (Lu, FIG.1, 1.2 Randomized Gradient Boosting Machine, ‘The left column of Figure presents the training and testing loss versus number of iterations’,
    PNG
    media_image7.png
    708
    880
    media_image7.png
    Greyscale
)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Lu before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include multiple iterations as shown in Lu.   
The motivation for doing so would have been for obtaining a good model (Lu, Abstract). 

Claim 18 is substantially similar to claim 2. The arguments as given above for claim 2 are applied, mutatis mutandis, to claim 18, therefore the rejection of claim 2 are applied accordingly.

With regards to claim 4, Freund + Ironside teaches 
The method of claim 1”
Freund + Ironside does not explicitly detail “wherein: the sampling probability distribution is randomly altered”.
However Lu teaches “wherein: the sampling probability distribution is randomly altered (Lu,1.2 Randomized Gradient Boosting Machine, ‘we randomly choose a subset of weak-learners in RGBM’,

    PNG
    media_image8.png
    641
    903
    media_image8.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Lu before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include random sample as shown in Lu.   
The motivation for doing so would have been for obtaining a good model (Lu, Abstract). 

With regards to claim 7, Freund in view of Ironside teaches 
“The method of claim 6”.
Freund + Ironside does not explicitly detail “wherein the feedback comprises values of cumulative decreases in a selection from the group consisting of: a validation loss and a training loss; and the values are attributed to respective base learners of the set of base learners”.
However Lu teaches “wherein the feedback comprises values of cumulative decreases in a selection from the group consisting of: a validation loss and a training loss; and the values are attributed to respective base learners of the set of base learners (Lu, FIG.1, and 1.2 Randomized Gradient Boosting Machine, ‘Figure 1 presents the training and testing loss versus number of iterations’, 

    PNG
    media_image9.png
    700
    870
    media_image9.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Lu before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include loss functions as shown in Lu.   
The motivation for doing so would have been for obtaining a good model (Lu, Abstract). 

With regards to claim 10, Freund + Ironside teaches 
“The method of claim 6”
Freund + Ironside does not explicitly detail “wherein: the sampling probability distribution used for the first boosting iteration is a uniform sampling probability distribution”.
However Lu teaches “wherein: the sampling probability distribution used for the first boosting iteration is a uniform sampling probability distribution (Lu, FIG.1, 1.2 Randomized Gradient Boosting Machine, 

    PNG
    media_image10.png
    287
    886
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Lu before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include uniform sampling as shown in Lu.   
The motivation for doing so would have been for obtaining a good model (Lu, Abstract). 

Claims 11-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al., “An Efficient Boosting Algorithm for Combining Preferences”, Journal of Machine Learning Research 4 (2003) 933-969 [hereafter Freund] in view of Ironside et al., US-PGPUB NO.20190213685A1 [hereafter Ironside] and Sigrist et al., “KTBoost: Combined Kernel and Tree Boosting”, arXiv:1902.03999v1 [cs.LG] 11 Feb 2019 [hereafter Sigrist].

With regards to claim 11, Freund + Ironside teaches 
“The method of claim 1,”
Freund + Ironside does not explicitly detail “wherein: the set of base learners comprises at least three base learners”.
However Sigrist teaches “wherein: the set of base learners comprises at least three base learners (Sigrist, 4. Experimental results, ‘the combination of regression trees and RKHS regression functions as base learners can results in increased predictive accuracy’ shows including multiple regression trees and RKHS regression functions base learners.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Sigrist before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include multiple base learners as shown in Sigrist.   
The motivation for doing so would have been for predictive accuracy (Sigrsit, Abstract). 

With regards to claim 12, Freund + Ironside teaches 
“The method of claim 1”
Freund + Ironside does not explicitly detail “wherein:  P201904254US01Page 16 of 20the set of base learners comprise distinct types of base learners”.
However Sigrist teaches “wherein:  P201904254US01Page 16 of 20the set of base learners comprise distinct types of base learners (Sigrist, 4. Experimental results, ‘the combination of regression trees and RKHS regression functions as base learners can results in increased predictive accuracy’ shows including multiple regression trees and RKHS regression functions base learners.)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Sigrist before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include different types of base learners as shown in Sigrist.   
The motivation for doing so would have been for predictive accuracy (Sigrist, Abstract). 

With regards to claim 14, Freund + Ironside teaches 
“The method of claim 1”
Freund + Ironside does not explicitly detail “wherein: the set of base learners comprise at least two base learners of a same type that have distinct parameters”.
However Sigrist teaches “wherein: the set of base learners comprise at least two base learners of a same type that have distinct parameters (Sigrist, 4. Experimental results, ‘the maximal depth of the tree from {1, 5, 10}, and the kernel ridge regularization parameter  from {1, 10}’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Sigrist before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include base leaners with different parameters as shown in Sigrist.   
The motivation for doing so would have been for predictive accuracy (Sigrist, Abstract). 

With regards to claim 15, Freund + Ironside teaches 
“The method of claim 14”
Freund + Ironside does not explicitly detail “wherein: the at least two base learners of the same type are decision tree learners of different maximal depths”.
However Sigrist teaches “wherein: the at least two base learners of the same type are decision tree learners of different maximal depths (Sigrist, 4. Experimental results, ‘the maximal depth of the tree from {1, 5, 10}’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside and Sigrist before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside to include decision tree learners with different depth as shown in Sigrist.   
The motivation for doing so would have been for predictive accuracy (Sigrist, Abstract). 

The combined teaching described above will be referred as Freund + Ironside + Sigrist hereafter.

Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freund et al., “An Efficient Boosting Algorithm for Combining Preferences”, Journal of Machine Learning Research 4 (2003) 933-969 [hereafter Freund] in view of Ironside et al., US-PGPUB NO.20190213685A1 [hereafter Ironside], Sigrist et al., “KTBoost: Combined Kernel and Tree Boosting”, arXiv:1902.03999v1 [cs.LG] 11 Feb 2019 [hereafter Sigrist] and Drake et al., US-PGPUB NO.20210174958A1 [hereafter Drake].

With regards to claim 13, Freund + Ironside + Sigrist teaches 
“The method of claim 1, wherein, the set of base learners comprise base learners of the group consisting of: a decision tree learner; …. a kernel ridge learner; a Gaussian kernel learner …. (Sigrist, 1. Introduction, ‘In each boosting iteration, the KTBoost algorithm chooses to add either a regression tree or a penalized RKHS regression function, also know as kernel ridge regression ... to the ensemble….’, and 2. Preliminaries, ‘ Popular kernel choices include the exponential or Laplace kernel … as well as the Gaussian or radial kernel

    PNG
    media_image11.png
    51
    341
    media_image11.png
    Greyscale

‘)”.
Freund + Ironside + Sigrist does not explicitly detail “a lasso learner”.
However Drake teaches “a lasso learner … and a polynomial kernel learner (Drake, [0047], ‘the system comprises a classification circuit that is configured as a machine learning classifier selected from a linear discriminant analysis (LDA) classifier, …., a first or second order polynomial kernel support vector machine classifier, a ridge regression classifier ….’, and [0571], ‘a sweep was performed over levels of L1 logistic regression regularization (using LASSO)’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside + Sigrist and Drake before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside + Sigrist to include more learners (such as polynomial kernel, LASSO, etc.) as shown in Drake.   
The motivation for doing so would have been for predictive accuracy (Sigrist, Abstract). 

With regards to claim 16, Freund + Ironside + Sigrist teaches 
“The method of claim 1”
Freund + Ironside + Sigrist does not explicitly detail “further comprising: running, by one or more processors, the constructed ensemble model based on a new dataset”.
However Drake teaches “further comprising: running, by one or more processors, the constructed ensemble model based on a new dataset (Drake, FIG.5, ‘New Data’, and [0574], ‘To assess generalizability to new data, a variety of validation schemes that explored possible confounders were evaluated’,

    PNG
    media_image12.png
    728
    465
    media_image12.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Freund + Ironside + Sigrist and Drake before him or her, to modify the AdaBoost ensemble learner building process of Freund + Ironside + Sigrist to include new dataset as shown in Drake.   
The motivation for doing so would have been for predictive accuracy (Sigrist, Abstract). 



Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Freund et al., “Experiments with a New Boosting Algorithm”, Machine Learning: Proceedings of the Thirteenth International Conference, 1996 [hereafter Freund] teaches AdaBoost algorithm.
AZARTASH et al., US-PGPUB NO.20180122266A1 [hereafter AZARTASH] shows a variety of classifiers including Lasso, decision trees, kernel, etc..

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128